Plaintiff's petition for rehearing revolves around the contention that Section 6004, Code, 1924, applies only to special assessment cases. Section 6004 is Section 19 of the codifying act introduced into the Fortieth Extra G.A. as Code Commissioners' Bill or Senate File 169 entitled, "A Bill for an Act to amend, revise, and codify Sections 3835, 3844 * * * 3877 * * * 3896 * * * of the Compiled Code of Iowa, and Sections 3849 * * * of the Supplement to said Code, relating to municipal corporations." A general analysis of the codifying act and amendments and comparison with the next previous general statutory enactments embraced in the codifying sections as found in Chapters 6 and 7, Title V, Code, 1897, and amendments, and discussion of the general purpose and effect of Senate File 169 as now contained in Chapter 308, Code, 1927, is not now necessary. The specific question presented is whether Section 19 of the codifying act as it was finally amended and adopted and as now found in Section 6004 of the Code of 1927 was intended by the legislature to apply as the language reads to "all contracts for the * * * repair of street improvements * * *" or to be limited to contracts for repair of street improvements to be paid for by special assessment. The effect generally of the codifying act upon the method by which such repairs are to be paid for need not now be discussed. As Senate File Number 169 was introduced into the General Assembly it did not require contracts for repairs to street improvements to be let on competitive bidding. Section 19 of the act as originally introduced provided:
"All contracts for the making or reconstruction of street improvements and sewers shall be let in the name of the city *Page 942 
or town, to the lowest bidder, by sealed proposals, upon giving notice * * *"
This was in substantial conformity with the then existing law, Compiled Code, Section 3877, Code, 1897, Section 813. It was, however, provided by Section 29 of the bill as introduced: "The cost or any part thereof of the repair of any street improvement may be paid from the improvement fund or the general revenue." The bill, therefore, in its relation to repairs of street improvements as it was under consideration in the legislature was not restricted to repairs to be paid for from the proceeds of special assessments. The act comprehended the payment for repairs from the improvement fund or the general revenue. The Senate Committee reported numerous amendments to Senate File 169 among which were the preliminary definition, "The word `repair' shall include reconstruct and resurface" (Code, 1927, Section 5974, Sub. 2) and the striking from Sections 17 and 19 of the words "making or reconstruction" and substituting therefor the words "construction or repair". (Code, 1927, Sections 6001, 6004, Senate Journal February 22, 1924, 738, 740.) These amendments were adopted (Id. 840, 841), as was an amendment to Section 19 (6004) making mandatory instead of permissive the requirement that if there be no newspaper, notice be given by posting. As thus amended Section 19 (6004) was enacted in its present form. It thus appears from the legislation as proposed in Senate File 169, and as amended and finally enacted that that very enactment comprehended the payment for repairs of street improvements from the improvement fund and the general fund. The court is unable to hold that the unrestricted language of Section 6004, "All contracts for the * * * repair of street improvements * * *," must be restricted or limited to "All contracts for the * * * repair of street improvements" which are to be paid for by special assessment.
The specific point presented here and the legislation to which we have referred were not presented to or considered by the court in Dunn v. Sioux City, 206 Iowa 908, nor has it been previously decided.
[4] Plaintiff seems to contend that this statutory limitation on the defendant's power to contract is nugatory, because defendant was contracting in its private or municipal capacity, *Page 943 
and was not exercising governmental powers. A municipal corporation is as much the creature of the legislature, as thoroughly limited by the laws of its creation or enacted for its government (exclusive of constitutional limitations not here involved, 19 R.C.L. 758) as thoroughly subject to legislative restrictions upon its powers and mode of exercising its powers, when acting in its private or corporate capacity as when exercising governmental powers. In either case it is an artificial body exercising only donated or delegated power. It may not legally act in defiance of legislative restrictions. Those dealing with it must at their peril take notice of the limitations upon its power.
Former supplemental opinion 234 N.W. 227, is withdrawn.
The petition for rehearing is overruled.